Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 9, 2015

                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On June 15, 2015, relator filed a pro se supplemental petition for writ of mandamus. This
court requested a response to the supplemental petition for writ of mandamus on August 25, 2015.
A response was received from the real party in interest, but no response has been filed on behalf
of the respondent judge. The court has considered relator’s petition and the real party in interest’s
response and has determined that relator is entitled to only a part of the relief requested.
Accordingly, the supplemental petition for writ of mandamus is CONDITIONALLY GRANTED
IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Amado Abascal is ORDERED to consider and rule upon Mata’s motion to
amend, quash, and examine evidence (file-stamped November 3, 2014); objection to agreed
protective order (file-stamped February 10, 2015); “motion to appeal” (file-stamped April 14,
2015); and motion to sign order (file-stamped May 15, 2015). The writ will issue only if we are
notified that Judge Abascal has not done as directed within fifteen days from the date of this order.

        It is so ORDERED on December 9, 2015.


                                                                   _____________________________
                                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court of Dimmit County, Texas, the Honorable Amado J. Abascal III presiding.